          Case 3:20-cv-03634-VC Document 44 Filed 12/17/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CHIN-FENG SHAO HSU,                                Case No. 20-cv-03634-VC
                 Plaintiff,
                                                     ORDER DENYING MOTION TO
          v.                                         DISMISS
  FIRST BANK, et al.,                                Re: Dkt. No. 32
                 Defendants.



       First Bank’s motion to dismiss is denied. This Court has diversity jurisdiction because

Hsu’s amended complaint puts more than $75,000 in controversy. In addition to compensatory

damages, this time around, Hsu has sufficiently alleged fraudulent conduct—at least by Lippo

Bank—which could give rise to punitive damages. (First Bank has not thus far contested that it

could be held liable for Lippo Bank’s conduct.) Thus, it does not “appear to a legal certainty that

the claim is really for less than the jurisdictional amount . . . .’’ St. Paul Mercury Indemnity Co.
v. Red Cab Co., 303 U.S. 283, 289 (1938); see also Geographic Expeditions, Inc. v. Estate of

Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).



       IT IS SO ORDERED.

Dated: December 17, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
